Exhibit 10.24

May 12, 2006

Henrik S. Rasmussen, M.D., Ph.D.

628 Magothy View Drive

Arnold, MD 21012

Re: Restricted Stock Agreement Between Nabi Biopharmaceuticals and Henrik S.
Rasmussen, M.D., Ph.D.

Dear Dr. Rasmussen:

I am pleased to report that for good and valuable consideration, receipt of
which is hereby acknowledged, Nabi Biopharmaceuticals, a Delaware corporation
(the “Company”), does hereby award to you (the “Awardee”) Forty Thousand
(40,000) shares of Common Stock of the Company (the “Shares”), effective May 12,
2006 (the “Date of Award”) pursuant to the terms of the Company’s 2000 Equity
Incentive Plan, as amended (the “Plan”), and the terms and conditions set forth
below in this Restricted Stock Agreement. A copy of the Plan is attached hereto
and is incorporated herein in it entirety by reference.

The Awardee hereby accepts the Shares subject to all of the provisions of the
Plan, and upon the following additional terms and conditions:

1. The Shares shall become vested (i.e. nonforfeitable) as follows: (i) if the
Awardee is employed by the Company on the first anniversary of the date hereof,
to the extent of one-third of the Shares; (ii) if the Awardee is employed by the
Company on the second anniversary of the date hereof, to the extent of an
additional one-third of the Shares; and (iii) if the Awardee is employed by the
Company on the third anniversary of the date hereof, to the extent of the
remaining Shares. In the event that Awardee’s employment by the Company
terminates before any or all of the Shares have become vested (except to the
extent provided in the Plan), all unvested Shares will be forfeited to the
Company automatically and without notice to the Awardee on the date the
Awardee’s employment is so terminated.

2. Until they vest, the Shares are referred to herein as “Restricted Stock.”
Except as otherwise set forth herein, Restricted Stock shall not be transferred,
assigned, pledged or otherwise encumbered during the period beginning on the
Award Date and ending on date that the Shares fully vest pursuant to Section 1
(the “Restricted Period”). Any attempt at any transfer, assignment, pledge, or
other disposition during the Restricted Period shall be null and void and
without effect and shall cause the immediate forfeiture of all shares of
Restricted Stock. Restricted Stock that is forfeited shall be immediately
transferred to the Company without any payment by the Company. The Company shall
have the full right to cancel certificates evidencing such forfeited shares
automatically upon such forfeiture, whether or not such certificates shall have
been surrendered to the Company. Following such forfeiture, the Awardee shall
have no further rights with respect to such forfeited shares of Restricted
Stock.

3. Promptly following the date the Shares vest, the Company shall deliver to the
Awardee or the person or persons to whom rights under this Agreement shall have
passed by bequest or inheritance, as the case may be, a stock certificate for
the vested Shares free of the restrictions and legend set forth in this
Agreement.

4. Any stock certificate representing the Restricted Stock awarded hereunder
shall be: (i) affixed with the following legend: “The shares represented by this
certificate are subject to forfeiture and restrictions on transfer pursuant to
the terms of a Restricted Stock Agreement between the Company and the record
holder of this certificate, a copy of which is available for inspection at the
offices of the Company or may be made available upon request;” and
(ii) deposited with the Company, together with a stock power endorsed by the
Awardee in blank (in the form attached as Exhibit A hereto). At the expiration
of the Restricted Period, as set forth herein, the Company shall deliver any
such certificates to the Awardee. Absent willful misconduct by the Company, it
shall be exempted from any responsibility or liability for any delivery or delay
in delivery pursuant to this Agreement and for any other act or omission.

 

1



--------------------------------------------------------------------------------

5. Subject to the restrictions contained in this Agreement, Awardee shall have
the rights of a stockholder with respect to the Shares, including the right to
vote the Shares, including Restricted Stock, and to receive all dividends, cash
or stock, paid or delivered thereon, from and after the date hereof. Forfeiture
of Restricted Stock pursuant to this Agreement shall not create any obligation
to repay dividends received as to such Restricted Stock during the Restricted
Period, nor shall such forfeiture invalidate any votes given by Awardee with
respect to such Shares prior to forfeiture.

6. The parties hereto recognize that the Company may be obligated to withhold
federal, state and local income taxes and social security taxes to the extent
that the Awardee realizes ordinary income in connection with the vesting of the
Restricted Stock or the payment of dividends on the Restricted Stock. The
Awardee agrees that the Company or a subsidiary or an affiliate of the Company
may withhold amounts needed to cover such taxes from payments otherwise due and
owing to the Awardee, and also agrees that upon demand by the Company the
Awardee will immediately pay to the Company any additional amounts as may be
necessary to satisfy such withholding tax obligation. Such payment shall be made
in cash or cash equivalent.

7. Awardee acknowledges and agrees that nothing herein or in the Plan, nor any
of the rights granted hereunder or thereunder to Awardee, shall be construed to
(a) give Awardee the right to remain employed by the Company or to continue to
receive any employee benefits, or (b) in any manner restrict the right of the
Company to modify, amend or terminate any of its employee benefit plans.

8. Any and all grants or deliveries of Shares hereunder shall constitute special
incentive payments to the Awardee and shall not be taken into account in
computing the amount of salary or compensation of the Awardee for the purpose of
determining any pension, retirement, death or other benefits under (a) any
pension, retirement, profit-sharing, bonus, life insurance, 401(k) or other
employee benefit plan of the Company, or any of their affiliates, or (b) any
agreement between the Company or any of their affiliates on the one hand, and
the Awardee on the other hand, except as such plan or agreement shall otherwise
expressly provide or may otherwise provide following a change of control.

9. The law of the State of Delaware, except its law with respect to choice of
law, shall be controlling in all matters relating to this Agreement.

10. This Agreement embodies the entire agreement of the parties hereto with
respect to the Shares awarded hereunder, and all other matters contained herein.
This Agreement supersedes and replaces any and all prior oral or written
agreements with respect to the subject matter hereof. This Agreement may be
amended, and any provision hereof waived, but only in writing signed by the
party against whom such amendment or waiver is sought to be enforced. A waiver
on one occasion shall not be deemed to be a waiver of the same or any other
breach on a future occasion. If there is any inconsistency between the
provisions of this Agreement and of the Plan, the provisions of the Plan shall
govern.

WITNESS the execution hereof as of 12th day of May, 2006.

 

Nabi Biopharmaceuticals By  

/s/ Thomas H. McLain

  Thomas H. McLain, Chairman, Chief   Executive Officer & President

 

2



--------------------------------------------------------------------------------

By signing this Restricted Stock Agreement below, the Awardee hereby
acknowledges and agrees that he/she has read, understands and accepts and agrees
to all of the terms and conditions set forth herein and set forth in the Nabi
2000 Equity Incentive Plan

 

/s/ Henrik S. Rasmussen

Awardee Signature

H. S. Rasmussen

Print Name

 

3



--------------------------------------------------------------------------------

Exhibit A

STOCK TRANSFER POWER

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto Nabi
Biopharmaceuticals                                          (                )
shares of Common Stock of Nabi Biopharmaceuticals standing in my name on the
books of said corporation and represented by stock certificate
no.                 representing all of such shares and hereby irrevocably
constitute and appoint                                         , attorney for
such transfer of said stock on the books of said corporation with full power of
substitution in the premises.

 

Dated  

 

   

 

      Print name:  

 

 

4